Citation Nr: 1200524	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to November 1977, from November 1977 to July 1981, and from July 1981 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied entitlement to TDIU.  

In a November 2010 decision, the Board remanded this issue for additional development.

In the November 2010 decision, the Board also referred the Veteran's claims for service connection for a low back disability, a neck disability, a right ankle disability, a fingers fracture disability, peripheral neuropathy, loss of vision in the right eye, cranial nerve dysfunction, a respiratory disability and a sleep disturbance disability to the RO.  However, these matters still have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  As they are essential in the disposition of the Veteran's claim for TDIU, the AOJ MUST adjudicate these matters.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he lost three jobs and is unemployable due to his service-connected disabilities.  He asserts that he has not had substantial gainful employment based on his education and experience since 2007, after leaving a position under duress.  He maintains that if he had a timely diagnosis in the 1990's, rather than in 2007, he would have been able to receive accommodations from his employers and would not have lost the jobs.

The Board has determined that further action by the RO is necessary prior to disposition of the claim.  Notably, the RO must adjudicate the claims for service connection for a low back disability, a neck disability, a right ankle disability, a fingers fracture disability, peripheral neuropathy, loss of vision in the right eye, cranial nerve dysfunction, a respiratory disability and a sleep disturbance disability.  If these claims are granted, this could result in eligibility for TDIU. 

The claim for TDIU is inextricably intertwined with the referred claims and should be considered on a schedular or extraschedular basis after a decision is rendered on the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After undertaking any other development deemed essential in addition to that specified above, the RO should FIRST adjudicate the service connection claims for a low back disability, a neck disability, a right ankle disability, a fingers fracture disability, peripheral neuropathy, loss of vision in the right eye, cranial nerve dysfunction, a respiratory disability and a sleep disturbance disability and THEN readjudicate the claim for TDIU in light of all pertinent evidence and legal authority.

If any claim sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


